DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed February 3, 2021.  Currently, claims 211-227, 231 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	
Priority
This application claims priority as a divisional of 13/763,550, filed February 8, 2013 and provisional application 61/633,323 filed February 9, 2012.  

Drawings
The drawings are acceptable. 

Maintained Rejections
Claim Rejections - 35 USC § 112-Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 211-214, 216-221, 225-227, 231 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to methods which comprise detecting a structurally undefined copy number variant (CNV) in a TBCK gene.  Claim 212 requires the genetic variation is a loss of nucleotides within the TBCK gene and 213 is a loss coding region within the TBCK gene.

Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
		
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ	2d 1161 (Fed. Cir. 2010) recently re-affirmed the written description requirement.  Ariad reiterates that “the hallmark of written description is disclosure" and “possession as shown in the disclosure” is a more complete formulation of the test for written description.  Ariad 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2b 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  In The Regents of the University of California v. Eli Lilly (43 USPQ2b 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that “An adequate written description of a DNA…’ required a precise definition, such as by structure, formula, chemical name, or physical properties’, not a mere wish or plan for obtaining the claimed chemical invention”. 
In the case of the instant claims, the structure of the CNV in a TBCK gene, that is a loss of nucleotides within the TBCK gene or results in a loss of coding region within the TBCK gene is critical.  
The specification teaches identifying a single CNV in TBCK in two cases of ASD.  The CNV is on chromosome 4, positions 107,311,633- 107,316,223.  This is a 4590 
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure.   The art teaches several CNV described after the filing of the instant application that were not described in the instant specification.  The art teaches the gene is 34 exons.  Yingjun et al. (Biosciend Reports, Vol. 37, BSR20160570, 2017) teaches copy number variations independently induce autism spectrum disorder.  This post filing date publication teaches a non-recurrent CNV in a single sample at 4q24 (107,034,056-107,404,387).  This CNV was not described in the instant specification.   Page 135 of the specification provides:
    PNG
    media_image1.png
    69
    761
    media_image1.png
    Greyscale


 COSMIC database provides several CNV variants illustrated below that have not been described.  



    PNG
    media_image2.png
    406
    1519
    media_image2.png
    Greyscale


With respect to claims which encompass CNVs, no common structural attributes identify the members of the genus.  The current claims encompass a large genus of nucleic acids which comprise CNVs in any region of any TBCK nucleic acid.  The genus includes a wide variety of CNV’s for which no written description is provided in the specification.  This genus is represented in the specification by only the particularly named CNV.  Here, no common element or attributes of the sequences are disclosed which would permit selection of addition CNVs. No structural limitations or requirements which provide guidance on the identification of sequences which meet the functional limitations of loss of function are provided.   Therefore, the single CNV is not representative of the genus of any CNV in TBCK.  
 One of skill in the art would conclude that applicant was not in possession of the claimed genus because a description of only one member of this genus is not representative of the variants of the genus and is insufficient to support the claim.  Thus considering the breadth of the polynucleotides required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter. 
.
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to no longer recite a loss of function of the TBCK.  This argument has been noted. 
	The response argues the instant independent claim recites the detection of a CNV within the TBCK gene.  The response also argues that the specification descrbies in detail how a person of ordinary skill in the art may identify CNVs in a gene (see Example 1 and 2, the process for identifying CNVs in samples from human subjects).  The response concludes that a person of ordinary skill in the art would be able to identify other CNVs that are within TBCK gene.  This argument has been considered but is not convincing because Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see MPEP 2161 (II)).  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004)(see MPEP 2163 (II)).  Here the response appears to be arguing that there plan for obtaining the CNVs and the teachings of how to identify CNVs is sufficient for written description.  This mere wish and plan is not a precise definition.  The specification describes a single CNV, a loss of nucleotides within TBCK. 

	Applicant may wish to amend the claims to require the analysis of the single loss of nucleotide CNV described in the specification to overcome this rejection.   Thus for the reasons above and those already of record, the rejection is maintained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 211, 217-220, 225, 227, is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (“Chapter 9, Genome-wide association studies of copy number variation in autism spectrum disorder”, pages 165-182, 2011.)
Hu teaches a genetic map of CNVs associated with ASDs identified by genome wide association studies.  The red bars on the right of the karyograms indicates chromosomal location of the CNVs.  As can be seen on chromosome 4, there is a CNV at 4q24.  Hu teaches CNVs have been assess with whole-genome microarray platforms based on oligonucleotides (see 2.2).  Thus, Hu teaches each limitation of Claim 211.
    PNG
    media_image3.png
    488
    134
    media_image3.png
    Greyscale

Response to Arguments
	The response traverses the rejection.  The response asserts none of the CNVs in the Figure of Hu are within the TBCK gene.  This argument has been considered but is not convincing because the art teaches TBCK is located at 4q24.  The art teaches a CNV at 4q24 assessed by a whole-genome microarray platform.  The Hu reference appears to teach a CNV that is substantially identical and the rejection shows evidence and reasoning that shows methods to be inherently the same.  The claimed CNV and the CNV in the prior art appear to be identical in structure since they are located in the same region and are from the same disease group assayed by the instant specification. In view of the sound basis for believing that the CNVs shown in the prior art and in the instant specification, the burden in on the Applicant to show that they are not.  
Thus for the reasons above and those already of record, the rejection is maintained.


Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 17, 2021